Title: To Alexander Hamilton from Tench Coxe, 4 January 1793
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, January 4, 1793. “I have the honor to inform you that on the receipt of Mr. J. N. Cummings’s letter to you relative to the case of Mathias Brewer, I wrote to him for information on certain points, which appeared necessary. I desired him to communicate the same, with a general State of the Case, to the Supervisor.… I am in daily expectation of the papers and letters when I shall proceed in the adjustment of the matter.”
